DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This communication is in response to the amendment of 1/26/2022.  All changes made to the Claims have been entered.  Accordingly, Claims 1-20, 22-25 are currently pending in the application.

Allowable Subject Matter
3.         Claims 1-20, 22-25 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4.	1, and 24 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose deciding whether the first radio communication apparatus belonging to the first radio network performs a radio communication by a frequency channel schedule or performs the radio communication without the frequency channel schedule based on information of a second radio network different from the first radio network, wherein the communication unit is further configured to control a sensor apparatus configured to sense the information of the second radio network to sense a frequency band wider than a frequency band utilized by the first radio network. It is noted that the closest prior art, Kobayashi et al. (US 2006/0013285), in view of Sarca et al. (US 8428101) discloses a base station that selects a frequency hopping pattern and informs the mobile station of the selected hopping pattern based on information.  However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

5.	25 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose deciding whether the first radio communication apparatus belonging to the first radio network can be allowed to perform a radio communication based on information of a second
radio network including information relating to a frequency band utilized by the second radio network; wherein the information of the second radio network further includes a time slot in which the second radio network is operated, a priority ranking of the second radio network, and a location where the second radio network is operated. It is noted that the closest prior art, Kobayashi et al. (US 2006/0013285), in view of Sarca et al. (US 8428101) discloses a base station that selects a frequency hopping pattern and informs the mobile station of the selected hopping pattern based on information.  However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.


Conclusion


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473